Claims 1-5, 7, 10, 12-18, 20 and 21 are currently pending with claims 6, 8, 9, 11 and 19 being canceled.  Claims 18, 20 and 21 have been withdrawn as being directed to a non-elected invention.  Claims 1-5, 7, 10, and 12-17 are under consideration.  
The 112 rejection is maintained. 
The rejection over Kim et al. (US 2018/0114967) in view of Muraoka et al. (US 2019/0088416 has been withdrawn in view of the statement of common ownership submitted on 1/4/2021 (page 9 of Applicant’s response). 
 Upon further consideration, new grounds of rejections are made in view of newly discovered reference to Kim et al. (US 2019/0109309).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 10, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”

Regarding claim 1, the claim looks ambiguous because it is interpreted that the porous film could include 0.1 parts by weight of the second cellulose nanofibers per 100 parts by weight of the first cellulose fibers.  However, that is beyond the scope of the claimed invention.  In view of Applicant’s disclosure, the porous film comprises 10-300 parts by weight of the second cellulose nanofibers per 100 parts by weight of the first cellulose fibers.  Since the relative proportions of first and second cellulose nanofibers could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   
Similarly, the porous film could be construed as a foam layer comprising heat-expandable microspheres to generate the pores in the form of a closed cell configuration.  Alternatively, the porous film could be construed as a foam layer comprising a chemical blowing agent to generate a series of interconnected void spaces.  Alternatively, the pores in the porous film could be the void spaces between and around adjacent cellulose nanofibers.  However, none of these seem to be within the scope of the claimed invention.  
According to the specification of the claimed invention, the porous film requires a pore-forming agent to generate the pores dispersed therein.  Further, the examiner directs Applicant’s attention to paragraph 106 of published application,

While it is true that elimination of the hydrophilic pore-forming agent from the porous film is necessary for the formation of the pores, a residue of the hydrophilic pore-forming agent is highly likely to be left inside the final product of the porous film.  Since the chemistry of the porous film and the pores incorporated in the porous film could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   
Additionally, it is not clear which cellulose nanofibers are referred to have a carbon atom of a pyranose ring to which a carboxyl group is bound to.  
Regarding claim 14, there appears a typographical error with a phrase “a first cellulose nanofibers”.  The porous film comprising a multi-layered structure which is free of second cellulose nanofibers renders the claim indefinite because the porous film recited in parent claim requires a combination of the first and second cellulose nanofibers.  
	
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7, 10, and 12-17 and are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0109309 to Kim et al. (Kim) in view of US 2019/0088416 to Muraoka et al. (Muraoka). 
Kim discloses a porous separation film comprising cellulose nanofibers impregnated with a carbonate-based electrolyte (abstract, and paragraphs 79 and 80).  The cellulose nanofibers comprise carboxyl group-containing bacterial cellulose nanofiber wherein the carboxyl group is represented by formula 1 or 2 below: 

    PNG
    media_image1.png
    112
    522
    media_image1.png
    Greyscale

 wherein R1 and R2 are each independently substituted or unsubstituted C1-C10 alkylene group, and M is hydrogen or an alkali metal (paragraph 28).   
The carboxyl group-containing cellulose nanofiber has a carboxyl group content of 0.1 mmol/g or greater (paragraph 32).  The porous separation film also includes a binder (paragraph 49).  The porous separation film has a tensile strength of 955 kgf/cm2, a Gurley value of 400 s/100 cc, and a heat shrinkage rate of less 
A lithium battery comprises a cathode, an anode and a porous separation film disposed between the cathode and the anode (paragraphs 110-117). 
Kim does not explicitly disclose the porous film comprising paper mulberry pulp cellulose nanofibers.  
Muraoka, however, discloses a separation film for an electrochemical device disposed between a pair of electrodes and capable of retaining an electrolytic solution comprising an electrolyte wherein the separation film has a total chlorine content of 10 ppm or less and total sulfur content of 100 ppm or less (abstract).  The separation film is made of cellulose nanofibers comprising wood pulps, non-wood pulps, regenerated cellulose fibers or any combinations thereof wherein the wood pulps comprise softwoods and hardwoods, and wherein the non-wood pulps comprise paper mulberry (paragraphs 47-49).  The wood pulps, non-wood pulps, and regenerated cellulose fibers, each can be incorporated in the separation film with a proportion from greater than 0% to less than 100% by weight of the separation film.  Muraoka also mentions that by using the separation film a thermal decomposition, a reaction with an electrolytic solution and elution of impurities can be suppressed in a high temperature environment (paragraph 26).  Further, an inner pressure of a casing of an electrochemical device can be suppressed, thereby extending the life expectancy of the electrochemical device (paragraph 26).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the paper mulberry 
Neither Kim nor Muraoka discloses the porous separation film having a reaction heat of 150 J/g or less at a temperature ranging from 30 to 300oC as measured by DSC.  There is no teaching or suggestion of the DSC thermogram of the porous separation film having no exothermic peaks at a temperature between 250oC and 300oC, and a crystalline index of about 0.8 to less than about 0.9 as determined from XDR spectrum.    
It appears that the porous separation film of Kim as modified by Muraoka meets all structural limitations and chemistry required by the claims. 
The resulting porous separation film comprises cellulose nanofibers impregnated with a carbonate-based electrolyte.  The resulting cellulose nanofibers comprise paper mulberry pulp cellulose nanofibers and carboxyl group-containing bacterial cellulose nanofiber wherein the carboxyl group is represented by formula 1 or 2 below: 

    PNG
    media_image1.png
    112
    522
    media_image1.png
    Greyscale

1 and R2 are each independently substituted or unsubstituted C1-C10 alkylene group, and M is hydrogen or an alkali metal (paragraph 28).   
The carboxyl group-containing cellulose nanofiber has a carboxyl group content of 0.1 mmol/g or greater.  The porous separation film has a tensile strength of 955 kgf/cm2, a Gurley value of 400 s/100 cc, and a heat shrinkage rate of less than 1%.  The porous separation film is in the form of a single-layered structure.  A lithium battery comprises a cathode, an anode and a porous separation film disposed between the cathode and the anode. 
Therefore, the examiner takes the position that the reaction heat of 150 J/g or less at a temperature ranging from 30 to 300oC as measured by DSC, no exothermic peaks shown in the DSC thermogram of the porous separation film at a temperature between 250oC and 300oC, and a crystalline index of about 0.8 to less than about 0.9 as determined from the XDR spectrum would be inherently present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	
Regarding claim 12, Muraoka discloses the paper mulberry pulp cellulose nanofibers can be incorporated in the separator film with a proportion from greater than 0% to less than 100% by weight.  The combined teachings of Kim and Muraoka results in a porous separation film comprising greater than 0 to less than 100 parts 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in a mixing weight ratio of the carboxyl group-containing bacterial cellulose nanofibers to the paper mulberry pulp cellulose nanofibers will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such mixing weight ratio is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the mixing weight ratio of the carboxyl group-containing bacterial cellulose nanofibers to the mulberry paper pulp cellulose nanofibers in the range instantly claimed motivated by the desire to provide a porous separation film in which a thermal decomposition, a reaction with the electrolyte and elution of impurities can be suppressed in a high-temperature environment while avoiding an increase in inner pressure of a casing of an electrochemical device, thereby In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 10, and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/156,851 (Application ‘851) in view of Muraoka. 
The claims of Application ‘851 disclose a porous separation film comprising cellulose nanofibers impregnated with a carbonate-based electrolyte (claims 1-5).  The cellulose nanofibers comprise carboxyl group-containing bacterial cellulose nanofiber (claim 7-9).  The carboxyl group is represented by formula 1 or 2 below would be inherently present in view of an identical cellulose nanofiber.  

    PNG
    media_image1.png
    112
    522
    media_image1.png
    Greyscale

 wherein R1 and R2 are each independently substituted or unsubstituted C1-C10 alkylene group, and M is hydrogen or an alkali metal.   The carboxyl group-containing cellulose nanofiber has a carboxyl group content of 0.06 mmol/g or greater (claim 8).  The porous separation film has a Gurley value of 50-800 s/100 cc, and a heat shrinkage rate of 5% or less (claims 4 and 10).  The porous separation film is in the form of a single-layered structure (claim 1).  A lithium battery comprises a cathode, an anode and a porous separation film disposed between the cathode and the anode (claims 12 and 13). 
The claims of Application ‘851 do not explicitly disclose the porous film comprising paper mulberry pulp cellulose nanofibers.  
Muraoka, however, discloses a separation film for an electrochemical device disposed between a pair of electrodes and capable of retaining an electrolytic solution comprising an electrolyte wherein the separation film has a total chlorine content of 10 ppm or less and total sulfur content of 100 ppm or less (abstract).  The separation film is made of cellulose nanofibers comprising wood pulps, non-wood pulps, regenerated cellulose fibers or any combinations thereof wherein the wood pulps comprise softwoods and hardwoods, and wherein the non-wood pulps comprise paper mulberry (paragraphs 47-49).  The wood pulps, non-wood pulps, and regenerated cellulose fibers, each can be incorporated in the separation film with a proportion from greater than 0% to less than 100% by weight of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the paper mulberry pulp cellulose nanofibers disclosed in Muraoka in combination with the carboxyl group-containing bacterial cellulose nanofibers disclosed in Application ‘851 motivated by the desire to suppress a thermal decomposition, a reaction with an electrolytic solution and elution of impurities in a high temperature environment while avoiding an increase in inner pressure of a casing of an electrochemical device, thereby extending the life expectancy of the electrochemical device.  
Neither Application ‘851 nor Muraoka discloses the porous separation film having a reaction heat of 150 J/g or less at a temperature ranging from 30 to 300oC as measured by DSC.  There is no teaching or suggestion of the DSC thermogram of the porous separation film having no exothermic peaks at a temperature between 250oC and 300oC, and a crystalline index of about 0.8 to less than about 0.9 as determined from XDR spectrum.    
It appears that the porous separation film of Application ‘851 as modified by Muraoka meets all structural limitations and chemistry required by the claims. 
The resulting porous separation film comprises cellulose nanofibers impregnated with a carbonate-based electrolyte.  The resulting cellulose nanofibers 

    PNG
    media_image1.png
    112
    522
    media_image1.png
    Greyscale

wherein R1 and R2 are each independently substituted or unsubstituted C1-C10 alkylene group, and M is hydrogen or an alkali metal.   
Therefore, the examiner takes the position that the reaction heat of 150 J/g or less at a temperature ranging from 30 to 300oC as measured by DSC, no exothermic peaks shown in the DSC thermogram of the porous separation film at a temperature between 250oC and 300oC, and a crystalline index of about 0.8 to less than about 0.9 as determined from the XDR spectrum would be inherently present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Regarding claim 12, Muraoka discloses the paper mulberry pulp cellulose nanofibers can be incorporated in the separator film with a proportion from greater than 0% to less than 100% by weight.  The combined teachings of Application ‘851 and Muraoka results in a porous separation film comprising greater than 0 to less 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in a mixing weight ratio of the carboxyl group-containing bacterial cellulose nanofibers to the paper mulberry pulp cellulose nanofibers will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such mixing weight ratio is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the mixing weight ratio of the carboxyl group-containing bacterial cellulose nanofibers to the mulberry paper pulp cellulose nanofibers in the range instantly claimed motivated by the desire to provide a porous separation film in which a thermal decomposition, a reaction with the electrolyte and elution of impurities can be suppressed in a high-temperature environment while avoiding an increase in inner pressure of a casing of an electrochemical device, thereby In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
This is a provisional nonstatutory double patenting rejection.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/156,851 (Application ‘851) in view of Muraoka as applied to claim 1 above, further in view of  US 2016/0190534 to Kimura et al. (Kimura).
The claims of Application ‘851 do not explicitly disclose the porous film comprising a binder. 
Kimura, however, discloses a porous separation film comprising cellulose nanofibers being impregnated with a carbonate-based electrolyte (abstract, and paragraphs 23 and 75).  The cellulose nanofibers comprise cellulose isolated from a plant, an animal or a bacteria (paragraph 32).  Said cellulose nanofibers have the surface modified with carboxyl groups (paragraph 27).  The carboxyl group-containing cellulose nanofiber has a carboxyl group content of 0.1 to 2.5 mmol/g (paragraph 38).  The cellulose nanofibers further includes a binder (paragraph 127).  The porous separation film has a tensile strength of 100 Mpa to 140 MPa (paragraph 43).  This is within the claimed range.  The porous separation film is in the form of a single-layered structure (example 1).  A lithium battery comprises a cathode, an anode and a porous separation film disposed between the cathode and the anode (paragraphs 78 and figure 1).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Hai Vo/
Primary Examiner
Art Unit 1788